El Juez Asociado Su. Sulzbachek,
emitió la siguiente opi-nión del Tribunal:
La presente es una apelación contra una sentencia dictada por la Corte de Distrito de San Juan en la causa criminal seguida por el delito de perjurio contra Romualdo García é Ildefonso Martinez. De los autos que obran en esta Corte y de los hechos que aparecen en la sentencia dictada por la referida Corte de Distrito, resulta que dichos Romualdo García é Ildefonso Martinez prestaron en el Colegio Electoral número 5 de San Juan, correspondiente al Distrito Electoral de esta Ciudad, una declaración jurada, fechada en Octubre 28 de 1902, ante J. Bazán, Juez de Paz de San Francisco, declarando y afirmando que no teniendo Angel Pereira la edad que la ley exige para votar, su nombre de-bía ser eliminado de la lista de electores inscritos para la elección que había de verificarse el 4 de Noviembre de 1902, y que por dicha razón el citado individuo carecía del dere-cho de sufragio en el día de la elección. La Corte juzgó á dichos Romualdo García é Ildefonso Martinez culpables del delito de perjurio y condenó á cada uno de ellos á la pena de un año de presidio y al pago de las costas por mitad. Los acusados apelan ante este Tribunal contra la sentencia antes mencionada, j presentan escrito de apelación, en el cuál mencionan varios supuestos errores cometidos por la Corte de Distrito. A fin de que un acusado pueda en su *512apelación hacer uso para su defensa, de algún error come-tido por la Corte de Distrito, á ménos que dicho error re-sulte aparente en los autos, es necesario que presente sus objeciones legales durante el juicio y que haga constar en los autos los errores del Tribunal inferior, por un pliego de excepciones, que debe firmar la Corte, conforme lo disponen los artículos 295 y 296 del Código de Enjuiciamiento Criminal. Si dicho pliego de- excepciones no consta en los autos, este Tribunal tiene que presumir que las actuaciones de la Corte de Distrito fueron correctas y legales y que la senten-cia de dicha Corte de Distrito fué dictada mediante prue-bas suficientes. No pudiendo este Tribunal descubrir nin-gún error aparente en los autos, queda por la presente con-firmada la sentencia de la Corte de Distrito y sin lugar la apelación de los acusados, con cuya decisión están conformes los Sres. Jueces que componen este Tribunal.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Figueras y MacLeary.
El Juez Asociado Sr. Hernández no formó Tribunal en la vista de este caso.